DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 11/3/2021. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1, 5-6, 10, 14-15, 19 has/have been amended;
Claim(s) 1-20 is/are presently pending.
The amendment(s) to the claim(s) is sufficient to overcome the 35 U.S.C. 101 rejection(s) from the previous office action.

Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered and is correct with regard to the reference(s) cited not teaching the amended claim element(s). However, a new ground of rejection necessitated by the amendment is presented which prevents allowance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 8, 10-13, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 20180253840 A1; 9/6/2018; cited in IDS; cited in previous office action) in view of McKinnon (US 20190313903 A1; Filed 11/28/2017).
Regarding claim 1, Tran teaches a device for detecting potential health issues, comprising:
a retinal scanner configured to capture retinal data of a user ([0169]);
a blood pressure sensor configured to capture blood pressure data of the user ([0165]);
an alert module configured to alert the user of a potential health risk ([0290]);
a non-transitory computer-readable medium comprising computer-executable instructions (Fig. 2A; [0008]; [0172]); and
at least one processor communicatively coupled to the retinal scanner, the blood pressure sensor, and the alert module (Fig. 2A; Fig. 6; [0008]; [0172]; [0288]), the at least one processor configured to execute the computer-executable instructions (Fig. 2A; [0378]);
receiving, from the retinal scanner, the retinal image data of the user (Fig. 2A; [0169]; [0175]; [0176]; [0186]).
Tran does not teach processing the retinal image data to measure at least one of a volume of a retinal of the user, a total thickness of the retina of the user, or a central subfield mean retinal thickness. However, McKinnon teaches in the same field of endeavor (Abstract; [0005]) processing the retinal image data to measure at least one of a volume of a retinal of the user, a total thickness of the retina of the user ([0236]), or a central subfield mean retinal thickness. Thus it would have been obvious to a person of 
The combination of Tran and McKinnon teaches receiving, from the blood pressure sensor, the blood pressure data of the user (Tran Fig. 2A; [0165]; [0175]; [0176]; [0182]; McKinnon [0167] Table 1 “Blood pressure measurement”; [0176]); 
detecting, based on the processed retinal image data and the received blood pressure data, a potential health issue of the user (Tran Fig. 6; [0173] “diagnosing”; [0290] McKinnon Fig. 3; [0167] Table 1 “Optical Coherence Tomography…thickness maps” “Blood pressure measurement”; [0176]); and
causing, responsive to detecting the potential health issue of the user, the alert module to alert the user of the potential health issue (Tran [0290]; McKinnon Fig. 3; Fig. 4, 690, 698).
Claim 10 is rejected under substantially the same basis as claim 1 since it is related as process of use.
Claim 19 is rejected under substantially the same basis as claim 1 above.
Regarding claim 2, the combination of Tran and McKinnon teaches a weight sensor communicatively coupled to the at least one processor and configured to capture weight data of the user (Tran Fig. 2A; [0161]; [0175]; [0176]; [0178]), wherein the operations further comprise:
receiving, from the weight sensor, the weight data of the user (Tran [0178]); and

Claim 11 is rejected under substantially the same basis as claim 2 since it is related as process of use.
Regarding claim 3, in the combination of Tran and McKinnon, Tran teaches a urinalysis sensor communicatively coupled to the at least one processor and configured to capture urinalysis data of the user (Fig. 2A; Fig. 6; [0175]; [0224]), wherein the operations further comprise:
receiving, from the urinalysis sensor, the urinalysis data of the user ([0224]); and
wherein detecting the potential health issue of the user is further based on the received urinalysis data (Fig. 6; [0215]; [0224]). 
Claim 12 is rejected under substantially the same basis as claim 3 since it is related as process of use.
Claim 20 is rejected under substantially the same basis as claim 3 above.
Regarding claim 4, in the combination of Tran and McKinnon, Tran teaches wherein causing the alert module to alert the user of the potential health issue comprises causing the alert module to recommend to the user that the user visit a healthcare provider ([0290] “seek further consultation with a healthcare provider…seek immediate medical attention”).
Claim 13 is rejected under substantially the same basis as claim 4 since it is related as process of use.
Regarding claim 8, in the combination of Tran and McKinnon, Tran does not teach a user interface configured to capture lifestyle data of the user, wherein the operations further comprise:
receiving, from the user interface, the lifestyle data of the user.
However, McKinnon teaches in the same field of endeavor (Abstract; [0005]) a user interface configured to capture lifestyle data of the user ([0172]; [0170]  “Social History…Occupation…Smoking…Alcohol…Sexual history”), wherein the operations further comprise:
receiving, from the user interface, the lifestyle data of the user ([0172]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Tran and McKinnon to include this feature as taught by McKinnon because this enables better diagnosis with cross reference to the additional patient data ([0176]; Fig. 3). 
The combination of Tran and McKinnon teaches wherein detecting the potential health issue of the user is further based on the received lifestyle data (Tran [0397]; [0399]; Fig. 6; McKinnon Fig. 3; [0176]). 
Claim 17 is rejected under substantially the same basis as claim 8 since it is related as process of use.

Claims 5-6, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran and McKinnon as applied to claims 1, 10 above, and further in view of Shahar (US 20170007126 A1; 1/12/2017; cited in previous office action).
Regarding claim 5, Tran and McKinnon does not teach the operations further comprise determining, based on the processed retinal image data and the received blood pressure data, a health risk value; and
detecting the potential health issue comprises comparing the health risk value to a threshold health risk value.
Note that Tran does teach using Bayesian ([0195]) with closeness to a pattern calculated ([0209]-[0210]) resulting in a prediction up to a “specified accuracy threshold” ([0213]) and McKinnon teaches using artificial intelligence with Bayesian ([0197]); Tran and McKinnon teach using processed retinal image data and blood pressure data as explained above regarding claim 1.
However, Shahar teaches in the same field of endeavor (Fig. 7; [0166]) determining, based on the received data, a health risk value ([0166]; [0168] “scores…the score”); and
detecting the potential health issue comprises comparing the health risk value to a threshold health risk value ([0168] “wherein the medical algorithm scores at least a portion of the received information and diagnoses a medical condition associated with the executed medical algorithm if the score reaches or passes a threshold, wherein the diagnosed medical condition is communicated via the output device.”).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Tran and McKinnon to include these features as taught by Shahar because this enables diagnosing medical condition based on received data using a scoring threshold ([0168]).
Claim 14 is rejected under substantially the same basis as claim 5 since it is related as process of use.
Regarding claim 6, in the combination of Tran, McKinnon and Shahar, Tran teaches wherein determining the health risk value comprises weighting the processed retinal image data and the received blood pressure data in accordance with a predetermined weighting scheme ([0195]; [0197] “originally assigned weight”; [0198] “learn the weights”; [0199] “weights for this relationship may be learnt from the data”; the reference teaches using Bayesian which uses weights for evaluating the input data, the weights are initially learned and then the Bayesian network is used for evaluating the data).
Claim 15 is rejected under substantially the same basis as claim 6 since it is related as process of use.

Claims 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran and McKinnon as applied to claims 1, 10 above, further in view of Eaton (US 20050261558 A1; 11/24/2005; cited in previous office action).
Regarding claim 7, in the combination of Tran and McKinnon, Tran teaches wherein causing the alert module to alert the user of the potential health issue comprises generating a print-out ([0140]). The combination of Tran and McKinnon does not teach the print-out having a summary of a plurality of risk factors. Note that Tran does teach the print out can have education materials/information ([0140]) which can include risk information ([0419] “educational literature associated with the seriousness of the potential condition”). However, Eaton teaches in the same field of endeavor 
Claim 16 is rejected under substantially the same basis as claim 7 since it is related as process of use.

Claims 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran and McKinnon as applied to claims 1, 10 above, further in view of Cha (US 20200005900 A1; Filed 7/1/2019; cited in previous office action).
Regarding claim 9, the combination of Tran and McKinnon does not teach wherein detecting the potential health issue of the user comprises detecting that the user is at risk of having chronic kidney disease. However, Cha teaches in the same field of endeavor (Abstract; Fig. 1; Fig. 4) detecting the potential health issue of the user comprises detecting that the user is at risk of having chronic kidney disease (Fig. 3; [0008]; [0015]; [0032]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Tran and McKinnon to include detecting chronic kidney disease risk as taught by Cha because this enables machine learning/prediction for a patient with respect to this particular disease to prevent/mitigate adverse outcome ([0004]; [0008]-[0009]; [0025]).  
Claim 18 is rejected under substantially the same basis as claim 9 since it is related as process of use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Celenk (US 20180235467 A1) teaches diagnosing from retinal image (Abstract; [0201]; [0205]) with additional data including blood pressure ([0204]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/           Primary Examiner, Art Unit 3792